Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 30 January 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Versailles January 30th 1782
                  
                  Having Landed Some days Ago at L’orient, I Had the Pleasure to inform you of My Safe Arrivall, and Hope the Letter will Have a prosperous passage—You Easely imagine, My dear General, that no time was Lost in posting off to Paris, where I found My family and friends in perfect Health—My daughter and Your George are Grown up so Much that I find Myself great deal older than I Aprehended—the Short Stay I Have Hitherto Made Cannot Have fully Apprised me of all Circumstances—there is Nothing Very important Lately Happened—for I trust, Before this Reaches You, You Will Have Heard of the Unlucky turn of the Weather that forced the out ward Bound Convoys to put up Again in the Harbour of Brest—Measures Had Been taken to Be Before Hand with the Ennemy in Every Quarter of the World—it is true Rodney, it is Said, Has Also Been obliged to Return—Lord Cornwallis Has Been taken in a Merchant Vessel, and Ransomed By a french Privateer—We Heard Nothing of Arnold—Should He Be Brought into Some Harbour, I Shall Make it My Business to obtain His Being delivered as an American deserter—it is Said Lord George Germaine is Going to Quit His Post.
                  As I told you my opinion of the Ministers, And Also the degree of friendship that Subsists betwen Me and Each of them, I Will only Add that, I am Hitherto Much Satisfied with their zeal and Good intentions for America—But find it Very difficult, Next to impossibility to Get Monney—on My Arrival Mr franklin told me Nothing Could Be Expected—However I Had Some Conversations on the Subject—I Hope Betwen us, Some thing May Be obtained, But Would not Have Mr Morriss to Be Sanguine—What May be done, Cher de la Luzerne Will of Course Announce—But Congress will Be Mistaken if they Build upon Expectations of Monney from this Quarter—However, I will Exert Myself for the Best, to promote that and Every other View Which May Be Interesting to America—as to Grand operations or More Minute Circumstances of Supplies, tho’ I Have Had Conversations on the Subject with the King and His Ministers, I Cannot as Yet write You Any thing Particular, and Will Endeavour to do it By the first Good Opportunity.
                  it is Generally thought in this Quarter, that the Exertions of America are not Equal to Her Abilities.  Nothing Can Operate So Much for further Assistance As pointed Assurances of A Numerous, well Cloathed and well fed Army for the War—Congress ought to Be Very Careful of that Matter—for You May depend upon it, England are determined to play a desperate Game and to try at least an other Campaign—Will it Be a defensive one in America, and offensive Elsewhere, or the Reverse of that, I Cannot as Yet Ascertain—But I think the Evacuation of Newyork and Charlestown, is as far from their ideas for that Campaign, as the Very Evacuation of London—and to Get out of it, they Must be driven.
                  The Reception I Have Met With from the Nation at Large, from the King and from My friends Will I am Sure Be pleasing to You and Has Surpassed My Utmost Ambition—The King Spoke of You to me in terms of So High a Confidence, Regard, Admiration, and Affection that I Cannot forbear Mentionning it—I Have Been the other day Invited at the Marechal’s de Richelieu, with all the Marechals of france, Where Your Health Was drunk With Great Veneration, and I Was Requested to present You With the Homages of that Body—All the Young Men of this Court are Soliciting a permission to Go to America—I must tell you that the News about Cardinal de Bernis, was only a Rumour propagated in the provinces, and it Appears the King Means to Be His own first Minister.
                  Madame de Lafayette Requests I will present Her Respectfull and Affectionate Compliments to You and to Mrs Washington—Viscount de Noailles Begs Leave to offer His Best Respects—Be So Kind to Present Mine to Mrs Washington, and My Compliments to the family, to George, to My friends in the Army—Adieu, My dear General, However Happy in My Situation Here, I Could not Have a Moment’s Rest, Had I not a Certainty that Nothing is doing in America, that My Services Could not for the Present Be of Any Use to You, and that the Light Compagnies Have joined their Respective Regiments—it is Alwaïs Pleasing for My Heart to Repeat the Homage of the Respect and Attachement that Make me for Ever Your Most Affectionate friend
                  
                     Lafayette
                  
                  
                     the Next time I write to Your Excellency it Will Be in Cyphers and More particular.
                  
                  
               